Case 4:19-cv-00742-RAS-KPJ Document 7 Filed 09/01/21 Page 1 of 1 PageID #: 38




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 EZELL BROWN                                     §
                                                 §              Civil Action No. 4:19-cv-742
 v.                                              §            Criminal Action No. 4:12-cr-87
                                                 §
 UNITED STATES OF AMERICA                        §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 10, 2021, the report of the Magistrate Judge (Dkt. #6) was entered containing

proposed findings of fact and recommendations that the motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 should be denied and the case should be dismissed with

prejudice.

       Having received the report of the United States Magistrate Judge, and no objections

thereto having been timely filed, this court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s report

as the findings and conclusions of the court.

       It is, therefore, ORDERED that the Movant’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 is DENIED, and the case is DISMISSED with prejudice.

A certificate of appealability is DENIED. All motions by either party not previously ruled on are

DENIED.

       IT IS SO ORDERED.

              .   SIGNED this the 1st day of September, 2021.




                                                        _______________________________
                                                        RICHARD A. SCHELL
                                                        UNITED STATES DISTRICT JUDGE
